IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ELMER ESPINOZA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2679

HOMESTEAD CONCRETE
AND DRAINAGE, AND
ZURICH AMERICAN INS. CO.,

      Appellees.


_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: July 2, 2012.

Toni L. Villaverde of Toni L. Villaverde, PLLC., Coral Gables, for Appellant.

Stefan V. Bunecky, Sarasota, and William H. Rogner, Winter Park, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., RAY and SWANSON, JJ., CONCUR.